Exhibit 10.5
 
PG&E CORPORATION
2006 LONG-TERM INCENTIVE PLAN
 
PERFORMANCE SHARE GRANT
 
PG&E CORPORATION, a California corporation, hereby grants Performance Shares to
the Recipient named below.  The Performance Shares have been granted under the
PG&E Corporation 2006 Long-Term Incentive Plan, as amended (the “LTIP”).  The
terms and conditions of the Performance Shares are set forth in this cover sheet
and the attached Performance Share Agreement (the “Agreement”).
 
 
Date of Grant:                                March [1], 2014
 
Name of Recipient:                       ANTHONY F. EARLEY, JR.   
 
Recipient’s Participant
ID:                                                                                                                                         
 
Number of Performance Shares:           72,380                         


 
By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement.  You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement.  You are also
acknowledging receipt of this Grant, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Performance Shares dated January 1, 2014,
and any supplements to that Prospectus.
 
If, for any reason, you wish to not accept this award, please notify PG&E
Corporation in writing within 30 calendar days of the date of this award at
ATTN: LTIP Administrator, Pacific Gas and Electric Company, 245 Market Street,
N2T, San Francisco, 94105.
 


 


 


 


 


 


 


 
Attachment
 


 

 
 

--------------------------------------------------------------------------------

 

PG&E CORPORATION 2006 LONG-TERM INCENTIVE PLAN
 
PERFORMANCE SHARE AGREEMENT
 
The LTIP and Other Agreements
 
This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Performance Shares, subject to the terms of the
LTIP.  Any prior agreements, commitments or negotiations are superseded.  In the
event of any conflict or inconsistency between the provisions of this Agreement
and the LTIP, the LTIP shall govern.  Capitalized terms that are not defined in
this Agreement are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement and the PG&E Corporation Officer Severance Policy
or the PG&E Corporation 2012 Officer Severance Policy, this Agreement shall
govern.  The LTIP provides the Committee with discretion to adjust the
performance award formula.
For purposes of this Agreement, employment with PG&E Corporation shall mean
employment with any member of the Participating Company Group.
     
Grant of
Performance Shares
 
PG&E Corporation grants you the number of Performance Shares shown on the cover
sheet of this Agreement.  The Performance Shares are subject to the terms and
conditions of this Agreement and the LTIP.
     
Vesting of Performance Shares
 
 
As long as you remain employed with PG&E Corporation, the Performance Shares
will vest on the first business day of March (the “Vesting Date”) of the third
year following the date of grant specified in the cover sheet.  Except as
described below, all Performance Shares subject to this Agreement that have not
vested shall be forfeited upon termination of your employment.
     
Pro-Rata Vesting of Performance Shares
 
 
Notwithstanding any other vesting provisions noted in this Agreement, after you
complete at least three years of employment with PG&E Corporation, upon your
termination by PG&E Corporation (other than termination for cause or termination
in connection with a Change in Control) the number of vested Performance Shares
shall equal the number of Performance Shares subject to this Agreement,
multiplied by the number of your days of service with PG&E Corporation in the
vesting period (through the date of termination), divided by the potential
number of days of service in the vesting period.  Your vested Performance Shares
will be settled, if at all, as soon as practicable after the Vesting Date and in
any event within sixty (60) days of the Vesting Date, based on the same payout
percentage applied to active employees.  All other unvested Performance Shares
will be cancelled upon such termination. At the time of settlement you also
shall receive a cash payment, if any, equal to the amount of dividends accrued
over the Performance Period with respect to your vested Performance Shares
multiplied by the same payout percentage used to determine the number of shares
you are entitled to receive, if any.
     
Settlement in Shares
 
Vested performance shares will be settled in shares of PG&E Corporation common
stock, subject to the satisfaction of Withholding Taxes, as described
below.  The number of shares you are entitled to receive will be calculated by
multiplying the number of vested Performance Shares by the “payout percentage”
determined as follows (except as set forth elsewhere in this Agreement):

 
 
 
 

--------------------------------------------------------------------------------

 

 

   
Upon the Vesting Date, PG&E Corporation’s total shareholder return (“TSR”) will
be compared to the TSR of the twelve other companies in PG&E Corporation’s
comparator group1 for the prior three calendar years (the “Performance
Period”).  Subject to rounding considerations, if PG&E Corporation’s TSR falls
below the 25th percentile of the comparator group the payout percentage  will be
0%; if PG&E Corporation’s TSR is at the 25th percentile, the payout percentage
will be 25%; if PG&E Corporation’s TSR is at the 60th percentile, the payout
percentage will be 100%; and if PG&E Corporation’s TSR is in the 90th percentile
or higher, the payout percentage will be 200%.  The following table sets forth
the payout percentages for the other TSR rankings that could be achieved based
on PG&E Corporation’s TSR rank within the comparator group:
 
Number of Companies in
Total (Including PG&E Corporation)   - 13
 
 
Rank
Performance Percentile
Rounded Payout
         
1
100%
200%
 
2
92%
200%
 
3
83%
178%
 
4
75%
150%
 
5
67%
122%
 
6
58%
96%
 
7
50%
79%
 
8
42%
61%
 
9
33%
43%
 
10
25%
25%
 
11
17%
0%
 
12
8%
0%
 




   
The final payout percentage, if any, will be determined as soon as practicable
following the date that the Compensation Committee (or a subcommittee of that
Committee) of the PG&E Corporation Board of Directors or an equivalent body
certifies the TSR percentile rank over the Performance Period pursuant to
Section 10.5(a) of the LTIP.  PG&E Corporation will issue shares as soon as
practicable after such determination, but no earlier than the Vesting Date, and
not later than sixty (60) days after the Vesting Date.
 
Dividends
 
Each time that PG&E Corporation declares a dividend on its shares of common
stock, an amount equal to the dividend multiplied by the number of Performance
Shares granted to you by this Agreement shall be accrued on your behalf.  If you
receive a Performance Share settlement in accordance
 

 
1    The current Performance Comparator Group consists of the following
companies:  American Electric Power, CMS Energy, Consolidated Edison, Inc., DTE
Energy, Duke Energy, NiSource, Inc., Northeast Utilities, Pinnacle West Capital,
Southern Company, SCANA Corp., Wisconsin Energy Corporation, and Xcel Energy,
Inc.  PG&E Corporation reserves the right to change the companies comprising the
comparator group and the resulting payout percentage table in accordance with
the rules established by PG&E Corporation in connection with this award.

 
 
 
 

--------------------------------------------------------------------------------

 

 

   
with the preceding paragraph, at that same time you also shall receive a cash
payment equal to the amount of any dividends accrued with respect to your
Performance Shares over the Performance Period multiplied by the same payout
percentage used to determine the number of shares you are entitled to receive,
if any.
     
Voluntary Termination
 
If you terminate your employment with PG&E Corporation voluntarily before the
Vesting Date (other than for Retirement), all of the Performance Shares shall be
cancelled as of the date of such termination and any dividends accrued with
respect to your Performance Shares shall be forfeited.
     
Termination for Cause
 
If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause before the Vesting Date, all of the Performance Shares
shall be cancelled as of the date of such termination and any dividends accrued
with respect to your Performance Shares shall be forfeited.
For these purposes, “cause” means when PG&E Corporation, acting in good faith
based upon information then known to it, determines that you have engaged in,
committed, or are responsible for, (1) serious misconduct, gross negligence,
theft, or fraud against PG&E Corporation and/or its affiliates, (2) refusal or
unwillingness to perform your duties; (3) inappropriate conduct in violation of
PG&E Corporation’s equal employment opportunity policy; (4) conduct which
reflects adversely upon, or making any remarks disparaging of, PG&E Corporation,
its Board of Directors, Officers, or employees, or its affiliates or
subsidiaries; (5) insubordination; (6) any willful act that is likely to have
the effect of injuring the reputation, business, or business relationships of
PG&E Corporation or its subsidiaries or affiliates; (7) violation of any
fiduciary duty; or (8) breach of any duty of loyalty.



Termination other than for Cause
 
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause before the Vesting Date, all unvested Performance Shares shall be
cancelled unless your termination of employement was in connection with a Change
in Control as provided below, or if provisions relating to pro-rata vesting of
Performance Shares apply.
     
Retirement
 
If you retire before the Vesting Date, your outstanding Performance Shares will
continue to vest as though your employment had continued and will be settled, if
at all, as soon as practicable following the Vesting Date and in any event
within sixty (60) days of the Vesting Date.  At the same time you also shall
also receive a cash payment, if any, equal to the amount of dividends accrued
over the Performance Period with respect to your Performance Shares multiplied
by the same payout percentage used to determine the number of shares you are
entitled to receive, if any.   You will be considered to have retired if you are
age 55 or older on the date of termination (other than termination for cause)
and if you were employed by PG&E Corporation for at least five consecutive years
ending on the date of termination of your employment.
     
Death/Disability
 
If your employment terminates due to your death or disability before the

 
 
 
 

--------------------------------------------------------------------------------

 

 

   
Vesting Date, all of your Performance Shares shall immediately vest and will be
settled, if at all, as soon as practicable after the Vesting Date and in any
event within sixty (60) days of the Vesting Date based on the same payout
percentage applied to active employees.  At that same time you also shall
receive a cash payment, if any, equal to the amount of dividends accrued over
the Performance Period with respect to your Performance Shares multiplied by the
same payout percentage used to determine the number of shares you are entitled
to receive, if any.
     
Termination Due to Disposition of Subsidiary
 
(1) If your employment is terminated (other than for cause, your voluntary
termination, or your Retirement) by reason of a divestiture or change in control
of a subsidiary of PG&E Corporation, which divestiture or change in control
results in such subsidiary no longer qualifying as a subsidiary corporation
under Section 424(f) of the Internal Revenue Code of 1986, as amended, or (2) if
your employment is terminated (other than for cause or your voluntary
termination) coincident with the sale of all or substantially all of the assets
of a subsidiary of PG&E Corporation, your unvested Performance Shares shall vest
and be settled in the same manner as for a “Termination other than for Cause”
described above.
     
Change in Control
 
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Performance Shares
subject to this Agreement.  If the Acquiror assumes or continues PG&E
Corporation’s rights and obligations under this Agreement or substitutes a
substantially equivalent award, TSR shall be calculated by combining (a) the TSR
of PG&E Corporation for the period from January 1 of the year of grant to the
date of the Change in Control, and (b) the TSR of the Acquiror from the date of
the Change in Control to the last calendar day of the year preceding the Vesting
Date.   The payout percentage reflected in the table set forth above for the
highest percentile TSR performance met or exceeded when calculated on that
basis, and considering any adjustments to the comparator group, will be used to
determine the number of shares, if any, you are entitled to receive upon
settlement of the assumed, continued or substituted award, which settlement
shall occur as soon as practicable after the Vesting Date and in any event
within sixty (60) days of the Vesting Date.  At that time you also shall receive
a cash payment, if any, equal to the amount of dividends accrued with respect to
your Performance Shares over the Performance Period multiplied by the same
payout percentage used to determine the number of shares you are entitled to
receive, if any.
If the Change in Control of PG&E Corporation occurs before the original Vesting
Date, and if this Award is neither assumed nor continued by the Acquiror or if
the Acquiror does not provide a substantially equivalent award in substitution
for the Performance Shares subject to this Agreement, all of your outstanding
Performance Shares shall automatically vest and become nonforfeitable on the
date of the Change in Control.  Such vested Performance Shares will be settled,
if at all, as soon as practicable following the original Vesting Date and in any
event within sixty (60) days of the original Vesting Date.  The payout
percentage, if any, will be based on TSR

 
 
 
 

--------------------------------------------------------------------------------

 

 

         
for the period from January 1 of the year of grant to the date of the Change in
Control compared to the TSR of the other companies in PG&E Corporation’s
comparator group for the same period. At the same time you also shall receive a
cash payment, if any, equal to the amount of dividends accrued with respect to
your Performance Shares to the date of the Change in Control multiplied by the
same payout percentage used to determine the number of shares you are entitled
to receive, if any.
     
Termination In Connection with a Change in Control
 
If your employment is terminated by PG&E Corporation other than for cause in
connection with a Change in Control within within two years following the Change
in Control, all of your outstanding Performance Shares (to the extent they did
not previously vest upon failure of the Acquiror to assume or continue this
Award) shall automatically vest and become nonforfeitable on the date of
termination of your employment. If your employment is terminated by PG&E
Corporation other than for cause in connection with a Change in Control within
three months before the Change in Control occurs, all of your outstanding
performance shares will automatically vest in full and become nonforfeitable
(including the portion that you would have otherwise forfeited based on the
proration of vested performance shares through the date of termination of your
employment) as of the date of the Change in Control. Your vested Performance
Shares will be settled, if at all, as soon as practicable following the original
Vesting Date and in any event within sixty (60) days of the Vesting Date and
will be based on the same payout percentage applied to active employees.  You
shall also at that time receive a cash payment, if any, equal to the amount of
dividends accrued over the Performance Period with respect to your vested
Performance Shares multiplied by the same payout percentage used to determine
the number of shares you are entitled to receive, if any.  PG&E Corporation
shall have the sole discretion to determine whether termination of your
employment was made in connection with a Change in Control.
     
Withholding Taxes
 
The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of Performance Shares will be reduced by a
number of shares having an aggregate Fair Market Value, as determined by PG&E
Corporation, equal to the amount of any Federal, state, or local taxes of any
kind required by law to be withheld by PG&E Corporation in connection with the
Performance Shares determined using the applicable minimum statutory withholding
rates, including social security and Medicare taxes due under the Federal
Insurance Contributions Act and the California State Disability Insurance tax
(“Withholding Taxes”).  If the withheld shares were not sufficient to satisfy
your minimum Withholding Taxes, you will be required to pay, as soon as
practicable, including through additional payroll withholding, any amount of the
Withholding Taxes that is not satisfied by the withholding of shares described
above.
     
Leaves of Absence
 
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed.  If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment.  See above under
“Voluntary Termination.”

 
 
 
 

--------------------------------------------------------------------------------

 

 

         
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.



No Retention Rights
 
This Agreement is not an employment agreement and does not give you the right to
be retained by PG&E Corporation.  Except as otherwise provided in an applicable
employment agreement, PG&E Corporation reserves the right to terminate your
employment at any time and for any reason.
     
Applicable Law
 
This Agreement will be interpreted and enforced under the laws of the State of
California.


